Kiekeateick, C. J.
In this case the plaintiff' filed his original note or bill, against the defendant as his state of demand, and the defendant filed a receipt for money paid to the plaintiff as his plea, without any formal plea of payment; and there was a verdict and judgment for the defendant. And upon this mode of proceeding, the reasons assigned for the reversal of the judgment are grounded.
According to former decisions, these reasons would evidently be sufficient and the judgment must be reversed; but there is an additional return, stating that the parties agreed at the time of trial, that the note filed should be considered as a legal state of demand, and the receipt as a legal plea of set-off, and that all matters in difference between them, should be fairly tried,
*2[*o] This certificate must be considered as part of the record; and as such, I think we must take notice of it. If so, the proceeding is irregular. Affirm.
The other justices concurred.
Judgment affirmed.
Phillips, att’y for plaintiff.
Cited in Steward v. Sears, 7 Vr. 175.